Exhibit 10.3

 

Executive Version

 

 

 

 

 

 

 

 

SECURITY AGREEMENT



DATED AS OF AUGUST 8, 2014


between

 

EAGLE BULK SHIPPING INC. 

(a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code)

each of the parties signatory hereto as the Security Providers

and

WILMINGTON TRUST (LONDON) LIMITED

 

 
 

--------------------------------------------------------------------------------

 

 

 

CONTENTS

 

Clause   Page      

1.

Interpretation

1       2.

Secured Liabilities

4       3.

Creation of Security

4       4. 

Perfection and Further Assurances

5       5.

Suretyship Provisions

7       6.

Representations and Warranties

11       7.

Undertakings

13       8. 

When Security Becomes Enforceable

15       9.

Enforcement of Security

15       10. 

Application of Proceeds

18       11.

Expenses and Indemnity     

18       12.

Delegation     

19       13.

Evidence and Calculations     

19       14.

Changes to the Parties     

20       15.

Miscellaneous     

20       16.

Severability     

21       17.

Release     

21       18.

Notices     

21       19.

Governing Law     

22       20.

Enforcement     

22

 

 

 

Schedule

       

Signatories 1      

1.

Form of Assignment Notice

1       2.

Form of Assignment Acknowledgement

1

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT (this “Agreement”) is dated as of August 8, 2014

 

BETWEEN:

 

 

(1)

EAGLE BULK SHIPPING INC., a corporation incorporated under the laws of the
Marshall Islands, a debtor and a debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code (the “Borrower”) and each other party
signatory hereto as a security provider (together with the Borrower, the
“Security Providers” and each a “Security Provider”); and

 

(2)

WILMINGTON TRUST (LONDON) LIMITED, a banking company organized under the laws of
England and Wales, as security trustee for the Finance Parties party to the
Credit Agreement described below (in this capacity, the “Security Trustee”).

 

BACKGROUND

 

Each Security Provider enters into this Agreement in connection with the
Superpriority Debtor-in-Possession Credit Agreement dated as of August  8, 2014
between, among others, the Borrower, certain of its subsidiaries, as guarantors,
the lenders party thereto, and Wilmington Trust (London) Limited, as agent and
security trustee (the “Credit Agreement”).

 

IT IS AGREED as follows:

 

1.

INTERPRETATION

 

1.1

Definitions

 

ln this Agreement:

 

“Assignment Acknowledgement” means an acknowledgement substantially in the form
of Exhibit 2 (Form of Assignment Acknowledgement).

 

“Assignment Notice” means a notice substantially in the form of Exhibit 1 (Form
of Assignment Notice).

 

The term “Collateral” means all personal property, wherever located, other than
Excluded Property in which any Security Provider now has or later acquires any
right, title or interest, including all:

 

 

(a)

accounts;

 

 

(b)

chattel paper (including tangible chattel paper and electronic chattel paper);

 

 

(c)

goods (including equipment, inventory and fixtures);

 

 

(d)

instruments (including promissory notes);

 

 

(e)

investment property;

 

 

(f)

documents;

  

 
1

--------------------------------------------------------------------------------

 

 

 

(g)

deposit accounts, including without limitation those listed on Schedule 4 and
any monies deposited therein from time to time;

 

 

(h)

letter-of-credit rights;

 

 

(i)

general intangibles (including payment intangibles and software);

 

 

(j)

the commercial tort claims described in Schedule 2 (Commercial Tort Claims);

 

 

(k)

supporting obligations;

 

 

(l)

other assets (including inventions, discoveries, trade secrets, intellectual
property rights, patents, trademarks, trade names, service marks and copyrights,
registrations of and applications relating to any of the foregoing, and all
associated goodwill),

 

and to the extent not listed above as original Collateral, proceeds and products
of, and accessions to, each of the above assets. The term “Collateral” excludes
any property, right or interest in which a security interest may not be granted
under applicable law or under enforceable contractual restrictions binding on a
Security Provider. A list and description of all contractual restrictions that
purport to restrict the granting of a security in specific Collateral or
categories of Collateral of which the Security Providers are aware (after due
enquiry) as of the date hereof is set forth in Schedule 3. The inclusion of any
restriction in Schedule 3 does not constitute an agreement or acknowledgement by
any Security Provider or any Finance Party that that restriction is enforceable
under applicable law.

 

“Control Agreement” means an agreement, in form and substance satisfactory to
the Security Trustee, between the Security Trustee, a Security Provider and any
other person the Security Trustee may require, with the provisions necessary to
establish the Security Trustee’s control of any Collateral consisting of any
deposit accounts listed on Schedule 4 and any monies deposited therein from time
to time.

 

“Eagle Chartering” means Eagle Bulk Pte. Ltd., a Singapore company and a direct
Wholly-Owned Subsidiary of the Borrower.

 

“Event of Default” means an event specified as such in Clause 9.1 (Events of
Default).

 

“Excluded Property” means (i) in the case of Eagle Chartering, the DBS Bank Ltd.
Account and (ii) property excluded from the “Collateral” under and as defined in
the DIP Order.

 

“Lien” means any security interest, lien, mortgage, pledge, encumbrance, charge,
assignment, hypothecation, adverse claim, claim, or restriction on assignment,
transfer or pledge or any other arrangement having the effect of conferring
security.

 

“Possessory Collateral” means all Collateral consisting of:

 

 

(a)

certificated securities;

 

 

(b)

instruments;

 

 

(c)

tangible chattel paper; and

 

 

(d)

negotiable documents.

  

 
2

--------------------------------------------------------------------------------

 

 

“Secured Liabilities” means each liability and obligation specified in Clause 2
(Secured Liabilities).

 

“Security” means any security interest created by this Agreement.

 

“Security Period” means the period beginning on the date of this Agreement and
ending on the date on which all the Secured Liabilities have been indefeasibly,
unconditionally and irrevocably paid and discharged in full. The Security Period
will be extended to take into account any extension or reinstatement of this
Agreement under Clause 3.2(b) (General). Furthermore, if the Security Trustee
considers that an amount paid to it or a Finance Party under a Finance Document
is capable of being avoided or otherwise set aside on the bankruptcy,
liquidation, insolvency or administration of the payer or otherwise then that
amount will not be considered to have been irrevocably paid for the purposes of
this Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

1.2

Construction

 

 

(a)

Any term defined in the UCC and not defined in this Agreement has the meaning
given to that term in the UCC.

 

 

(b)

Any term defined in the Credit Agreement and not defined in this Agreement or
the UCC has the meaning given to that term in the Credit Agreement.

 

 

(c)

No reference to “proceeds” in this Agreement authorizes any sale, transfer or
other disposition of Collateral by any Security Provider.

 

 

(d)

In this Agreement, unless the contrary intention appears, a reference to:

 

 

(i)

an “amendment” includes a supplement, novation, restatement or re-enactment and
“amended” will be construed accordingly;

 

 

(ii)

Clause, a Subclause or a Schedule is a reference to a Clause or Subclause of, or
a Schedule to, this Agreement;

 

 

(iii)

a law is a reference to that law as amended or re-enacted and to any successor
law;

 

 

(iv)

an agreement is a reference to that agreement as amended;

 

 

(v)

“fraudulent transfer law” means any applicable U.S. Bankruptcy Law or state
fraudulent transfer or conveyance statute, and the related case law; and

 

 

(vi)

“law” includes any law, statute, regulation, regulatory requirement, rule,
ordinance, ruling, decision, treaty, directive, order, guideline, regulation,
policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.

  

 
3

--------------------------------------------------------------------------------

 

 

 

(e)

In this Agreement:

 

 

(i)

“includes” and “including” are not limiting;

 

 

(ii)

“or” is not exclusive; and

 

 

(iii)

the headings are for convenience only, do not constitute part of this Agreement
and are not to be used in construing it.

 

2.

SECURED LIABILITIES

 

2.1

Secured Liabilities

 

Each obligation and liability whether:

 

 

(a)

present or future, actual, contingent or unliquidated; or

 

 

(b)

owed jointly or severally (or in any other capacity whatsoever),

 

of each Obligor to any Finance Party under or in connection with each Finance
Document is a Secured Liability.

 

2.2

Specification of Secured Liabilities

 

The Secured Liabilities include any liability or obligation for:

 

 

(a)

repayment of the principal of any Loan;

 

 

(b)

payment of interest and any other amount payable under the Credit Agreement;

 

 

(c)

payment and performance of all other obligations and liabilities of any Obligor
under the Finance Documents;

 

 

(d)

payment of any amount owed under any amendment, modification, renewal, extension
or novation of any of the above obligations; and

 

 

(e)

payment of an amount which arises after a petition is filed by, or against, a
Security Provider or any other Obligor under the US Bankruptcy Code of 1978 even
if the obligations do not accrue because of the automatic stay under Section 362
of the US Bankruptcy Code of 1978 or otherwise.

 

3.

CREATION OF SECURITY

 

3.1

Security Interest

 

In addition to the security granted by the DIP Order (and, in the case of the
Borrower, pursuant to and in accordance with the terms of the DIP Order), as
security for the prompt and complete payment and performance of the Secured
Liabilities when due (whether due because of stated maturity, acceleration,
mandatory prepayment, or otherwise) and to induce the Lenders to enter into the
Finance Documents, each Security Provider grants to the Security Trustee for the
benefit of the Finance Parties a continuing security interest in the Collateral.

 

 
4

--------------------------------------------------------------------------------

 

  

3.2

General

 

 

(a)

All the Security created under this Agreement (and, in the case of the Borrower,
upon the entry of the DIP Orders and subject to the terms thereof):

 

 

(i)

is continuing security for the irrevocable and indefeasible payment in full of
the Secured Liabilities, regardless of any intermediate payment or discharge in
whole or in part;

 

 

(ii)

is in addition to, and not in any way prejudiced by, any other security now or
subsequently held by any Finance Party.

 

 

(b)

If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of any Security
Provider or any other Obligor or the appointment of any receiver, intervenor or
conservator of, or agent or similar official for, any Security Provider or any
other Obligor or any of their respective properties), any payment received by
the Security Trustee or any other Finance Party in respect of the Secured
Liabilities is rescinded or avoided or must otherwise be restored or returned by
the Security Trustee or any other Finance Party, that payment will not be
considered to have been made for purposes of this Agreement, and this Agreement
will continue to be effective or will be reinstated, if necessary, as if that
payment had not been made.

 

 

(c)

This Agreement is enforceable against each Security Provider to the maximum
extent permitted by the fraudulent transfer laws.

 

4.

PERFECTION AND FURTHER ASSURANCES

 

4.1

General perfection

 

Each Security Provider must take, at its own expense, promptly, and in any event
within any applicable time limit:

 

 

(a)

whatever action is necessary or desirable; and

 

 

(b)

any action which the Security Trustee or any other Finance Party may reasonably
require pursuant to the Credit Agreement and permitted by the DIP Order,

 

to ensure that this Security is as of the Effective Date, and will continue to
be until the end of the Security Period, a validly created, attached,
enforceable and perfected first priority continuing security interest in the
Collateral, in all relevant jurisdictions, securing payment and performance of
the Secured Liabilities and prior to all other Liens on the Collateral except as
set forth in the DIP Order.

 

This includes the giving of any notice, order or direction, the making of any
filing or registration, the passing of any resolution and the execution and
delivery of any documents or agreements which the Security Trustee may
reasonably deem expedient at any time and from time to time upon the written
request of the Security Trustee (and at the sole expense of such Security
Provider).

 

 
5

--------------------------------------------------------------------------------

 

  

4.2

Filing of financing statements

 

 

(a)

Without limitation of clause 4.1, each Security Provider authorizes the Security
Trustee to prepare and file, at such Security Provider’s expense:

 

 

(i)

financing statements describing the Collateral;

 

 

(ii)

continuation statements; and

 

 

(iii)

any amendment in respect of those statements.

 

 

(b)

Each Security Provider expressly authorizes the Security Trustee, if it so
elects, to file financing statements with the collateral description “all assets
of the Security Provider”, “all personal property of the Security Provider” or
other words to that effect.

 

4.3

Control

 

Each Security Provider and each other necessary party have entered into an
appropriate Control Agreement with the Security Trustee and have taken all other
actions necessary for the Security Trustee to have control of any Collateral
consisting of the deposit accounts listed on Schedule 4.

 

4.4

Notice of security interest

 

 

(a)

(i)

Each Security Provider shall, upon request by the Security Trustee, execute an
Assignment Notice in respect of any Material Contract specified by the Security
Trustee and deliver such notice to the appropriate account debtors and contract
parties for such Material Contract.

 

 

(ii)

Each Security Provider must use its best efforts to cause each of the account
debtors and contract parties for such Material Contract to deliver to the
Security Trustee an Assignment Acknowledgement within 30 days of the Security
Trustee’s request.

 

 

(iii)

Each Security Provider must give notice to the Security Trustee of each Material
Contract entered into after the date of this Agreement, and at the Security
Trustee’s request must:

 

 

(A)

send an Assignment Notice to the relevant account debtor or contract party; and

 

 

(B)

use its best efforts to cause that account debtor or contract party to deliver a
signed Assignment Acknowledgement promptly to the Security Trustee.

 

 

(iv)

The Security Trustee shall have the right at any time, upon the occurrence and
during the continuation of an Event of Default, and upon written notice to the
Borrower of its intention to do so, to deliver a notice to the relevant account
debtors or contract parties for any Material Contract (i) notifying them that
the relevant Security Provider has granted the Security Trustee a first-priority
security interest in its rights and interests under such Material Contract, and
(ii) directing such account debtors or contract parties to make payment of all
amounts due or to become due to any Security Provider under such Material
Contract directly to Security Trustee.

  

 
6

--------------------------------------------------------------------------------

 

 

4.5

Further assurances

 

 

(a)

Each Security Provider must take, at its own expense, promptly, and in any event
within any applicable time limit, whatever action the Security Trustee may
require for:

 

 

(i)

creating, attaching, perfecting and protecting, and maintaining the priority of,
any security interest intended to be created by this Agreement including,
without limitation, the execution of any document governed by the laws of the
Republic of the Marshall Islands, the laws of Singapore, the laws of Delaware or
the laws of the Republic of Liberia, promptly upon request by the Security
Trustee;

 

 

(ii)

facilitating the enforcement of this Security or the exercise of any right,
power or discretion exercisable by the Security Trustee or any of its delegates
or sub-delegates in respect of any Collateral;

 

 

(iii)

obtaining possession of any Possessory Collateral and control of any Collateral
where possession or control is necessary to perfect the security in such
Collateral; and

 

 

(iv)

facilitating the assignment or transfer of any rights and/or obligations of the
Security Trustee or any other Finance Party under this Agreement.

 

This includes the execution and delivery of any transfer, assignment or other
agreement or document, whether to the Security Trustee or its nominee, which the
Security Trustee may think expedient.

 

 

(b)

Each Security Provider irrevocably constitutes and appoints the Security
Trustee, with full power of substitution, as such Security Provider’s true and
lawful attorney-in-fact, in such Security Provider’s name or in the Security
Trustee’s name or otherwise, and at such Security Provider’s expense, to take
any of the actions referred to in paragraph (a) above without notice to or the
consent of any Security Provider. This power of attorney is a power coupled with
an interest and cannot be revoked. Each Security Provider ratifies and confirms
all actions taken by the Security Trustee or its agents under this power of
attorney.

 

5.

SURETYSHIP PROVISIONS

 

5.1

Nature of Security Providers’ obligations

 

 

(a)

Each Security Provider’s obligations under this Agreement are independent of any
obligation of the Obligors or any other person.

 

 

(b)

A separate action or actions may be brought and prosecuted against each Security
Provider under this Agreement.

 

 

(c)

The Security Trustee may enforce its rights under this Agreement, whether or not
any action is brought or prosecuted against the Obligors or any other person and
whether or not the Obligors or any other person is joined in any action under
this Agreement.

 

5.2

Waiver of defenses

 

 

(a)

Subject to the DIP Order, the obligations of each Security Provider under this
Agreement will not be affected by, and each Security Provider irrevocably waives
any defense it might have by virtue of, any act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under this Agreement (whether or not known to it or any Finance
Party). This includes:

  

 
7

--------------------------------------------------------------------------------

 

 

 

(i)

any time, forbearance, extension or waiver granted to, or composition or
compromise with, another person;

 

 

(ii)

any taking, variation, compromise, exchange, renewal or release of, or any
refusal or failure to perfect or enforce, any rights against, or security over
assets of, any person;

 

 

(iii)

any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realize the full value of any
security;

 

 

(iv)

any disability, incapacity or lack of powers, authority or legal personality of
or dissolution or change in the members or status of any person;

 

 

(v)

any amendment, restatement or novation (however fundamental) of a Finance
Document or any other document, guaranty or security;

 

 

(vi)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document, guaranty or security, the
intent of the parties being that the Security Trustee’s security interest in the
Collateral and each Security Provider’s obligations under this Agreement are to
remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity;

 

 

(vii)

any avoidance, postponement, discharge, reduction, non-provability or other
similar circumstance affecting any obligation of any Obligor under a Finance
Document resulting from any bankruptcy, insolvency, receivership, liquidation or
dissolution proceedings or from any law, regulation or order so that each such
obligation is for the purposes of each Security Provider’s obligations under
this Agreement construed as if there were no such circumstance; or

 

 

(viii)

the acceptance or taking of other guaranties or security for the Secured
Liabilities, or the settlement, release or substitution of any guaranty or
security or of any endorser, guarantor or other obligor in respect of the
Secured Liabilities.

 

 

(b)

Each Security Provider unconditionally and irrevocably waives:

 

 

(i)

diligence, presentment, demand for performance, notice of non-performance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Obligors to the Security
Trustee or the other Finance Parties, notice of acceptance of this Agreement,
and notices of any other kind whatsoever;

 

 

(ii)

the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;

 

 

(iii)

the benefit of any statute of limitations affecting any Obligor’s obligations
under the Finance Documents or any Security Provider’s obligations under this
Agreement or the enforcement of this Agreement or the Security Trustee’s
security interest in the Collateral; and

  

 
8

--------------------------------------------------------------------------------

 

 

 

(iv)

any offset or counterclaim or other right, defense, or claim based on, or in the
nature of, any obligation now or later owed to any Security Provider by the
Obligors, the Security Trustee or any other Finance Party.

 

 

(c)

Each Security Provider irrevocably and unconditionally authorizes the Security
Trustee and the other Finance Parties to take any action in respect of the
Secured Liabilities or any collateral or guaranties securing them or any other
action that might otherwise be deemed a legal or equitable discharge of a
surety, without notice to or the consent of such Security Provider and
irrespective of any change in the financial condition of any Obligor.

 

5.3

Immediate recourse

 

Each Security Provider waives any right it may have of first requiring the
Security Trustee or any other Finance Party (or any trustee or agent on their
behalf) to proceed against or enforce any other rights, security or other
guaranty or claim payment from any person before claiming from such Security
Provider under this Agreement and enforcing the Security Trustee’s security
interest in the Collateral.

 

5.4

Appropriations

 

Until the expiry of the Security Period, the Security Trustee and each other
Finance Party (or any trustee or agent on their behalf) may:

 

 

(a)

refrain from applying or enforcing any other moneys, security, guaranties or
rights held or received by the Security Trustee or that other Finance Party (or
any trustee or agent on their behalf) in respect of the Secured Liabilities;

 

 

(b)

apply and enforce them in such manner and order as it sees fit (whether against
the Secured Liabilities or otherwise); and

 

 

(c)

hold in a suspense account any moneys received from any realization of the
Collateral, from any Security Provider or on account of any Security Provider’s
liability under this Agreement or any other Finance Document, without liability
to pay interest on those moneys.

 

5.5

Non-competition

 

Unless:

 

 

(a)

the Security Period has expired, or

 

 

(b)

the Security Trustee otherwise directs in writing:

 

no Security Provider will, after a claim has been made by the Security Trustee
or any other Finance Party against such Security Provider or any other Obligor,
or by virtue of any payment or performance by such Security Provider under this
Agreement:

 

 

(i)

be subrogated to any rights, security or moneys held, received or receivable by
the Security Trustee or any other Finance Party (or any trustee or agent on
their behalf);

  

 
9

--------------------------------------------------------------------------------

 

 

 

(ii)

be entitled to any right of contribution or indemnity in respect of any payment
made or moneys received on account of such Security Provider’s liability under
this Agreement or any other Finance Document;

 

 

(iii)

claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Security Trustee or any other Finance Party (or any trustee
or agent on their behalf); or

 

 

(iv)

receive, claim or have the benefit of any payment, distribution or security from
or on account of any Obligor, or exercise any right of set-off as against any
Obligor.

 

Each Security Provider must hold in trust for and immediately pay or transfer to
the Security Trustee (or as directed by the Security Trustee) for the Finance
Parties any payment or distribution or benefit of security received by it
contrary to this Subclause or in accordance with any directions given by the
Security Trustee under this Subclause.

 

5.6

Waiver of subrogation

 

Notwithstanding any provision to the contrary in any guaranty given by any
Security Provider in respect of the Secured Liabilities, each Security Provider:

 

 

(a)

irrevocably and unconditionally waives, for the benefit of the Security Trustee
and the other Finance Parties; and

 

 

(b)

agrees not to claim or assert after the Security Trustee has exercised its
rights under Clause 8 (When Security becomes enforceable),

 

any right of subrogation, contribution or indemnity it may have against any
other Obligor as a result of any payment under that guaranty or in respect of
the Secured Liabilities.

 

5.7

Election of remedies

 

 

(a)

Each Security Provider understands that the exercise by the Security Trustee and
the other Finance Parties of certain rights and remedies contained in the
Finance Documents may affect or eliminate each Security Provider’s right of
subrogation and reimbursement against the other Obligors and that such Security
Provider may therefore incur a partially or totally non-­ reimbursable liability
under this Agreement.

 

 

(b)

Each Security Provider expressly authorizes the Security Trustee and the other
Finance Parties to pursue their rights and remedies with respect to the Secured
Liabilities in any order or fashion they deem appropriate, in their sole and
absolute discretion.

 

 

(c)

Each Security Provider waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, or subrogation or any other rights or remedies of such Security
Provider against any other Obligor, any other person or any security, whether
resulting from any election of rights or remedies by the Security Trustee or the
other Finance Parties, or otherwise.

  

 
10

--------------------------------------------------------------------------------

 

 

5.8

Information concerning the Obligors

 

 

(a)

Each Security Provider represents and warrants to the Security Trustee and the
other Finance Parties that such Security Provider is affiliated with each other
Obligor or is otherwise in a position to have access to all relevant information
bearing on the present and continuing creditworthiness of each other Obligor and
the risk that any Obligor will be unable to pay the Secured Liabilities when
due.

 

 

(b)

Each Security Provider waives any requirement that the Security Trustee or the
other Finance Parties advise such Security Provider of information known to the
Security Trustee or any other Finance Party regarding the financial condition or
business of any Obligor, or any other circumstance bearing on the risk of
non-performance of the Secured Liabilities.

 

 

(c)

Each Security Provider assumes sole responsibility for keeping itself informed
of the financial condition and business of each other Obligor.

 

6.

REPRESENTATIONS AND WARRANTIES

 

6.1

Representations and warranties

 

The representations and warranties set out in this Clause are made by each
Security Provider to each Finance Party.

 

6.2

Security Provider

 

 

(a)

It is a corporation or limited liability company, duly incorporated or formed
and validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, as the case may be, as set forth on Schedule 1.

 

 

(b)

Its exact legal name, as it appears in the public records of its jurisdiction of
incorporation or organization, is set forth on Schedule 1. It has not changed
its name, whether by amendment of its organizational documents, reorganization,
merger or otherwise, since its date of incorporation or formation (other than
Eagle Bulk Shipping Pte. Ltd. which changed its name to Eagle Management
Consultancy Pte. Ltd. on or about May 25, 2012).

 

 

(c)

Its organizational identification number, as issued by its jurisdiction of
incorporation or formation is set forth on Schedule 1.

 

 

(d)

The location of its chief executive office is set forth on Schedule 1. It has
not changed its chief executive office within the past five years.

 

 

(e)

It keeps at its address indicated in Clause 18 (Notices) its corporate records
and all records, documents and instruments constituting, relating to or
evidencing Collateral.

 

6.3

The Collateral

 

 

(a)

Except as permitted under the Credit Agreement:

 

 

(i)

it is the sole legal and beneficial owner of, and has the power to transfer and
grant a security interest in, the Collateral;

  

 
11

--------------------------------------------------------------------------------

 

 

 

(ii)

none of the Collateral is subject to any Lien other than the Security Trustee’s
security interest and Permitted Security;

 

 

(iii)

it has not agreed or committed to sell, assign, pledge, transfer, license, lease
or encumber any of the Collateral, or granted any option, warrant or right with
respect to any of the Collateral; and

 

 

(iv)

no effective mortgage, deed of trust, financing statement, security agreement or
other instrument similar in effect is on file or of record with respect to any
Collateral, except for those that create, perfect or evidence the Security
Trustee’s security interest or other Permitted Security.

 

 

(b)

All Collateral consisting of goods is located solely in the States listed in
Schedule 5 (States in which Collateral Consisting of Goods is Located).

 

 

(c)

Other than as a result of the Chapter 11 Case, no litigation, arbitration or
administrative proceedings are current or pending or, to its knowledge,
threatened, involving or affecting the Collateral, and none of the Collateral is
subject to any order, writ, injunction, execution or attachment.

 

6.4

No liability

 

 

(a)

Its rights, interests, liabilities and obligations under contractual obligations
that constitute part of the Collateral are not affected by this Agreement or the
exercise by the Security Trustee of its rights under this Agreement.

 

 

(b)

Neither the Security Trustee nor any other Finance Party, unless it expressly
agrees in writing, will have any liabilities or obligations under any
contractual obligation that constitutes part of the Collateral as a result of
this Agreement, the exercise by the Security Trustee of its rights under this
Agreement or otherwise.

 

 

(c)

Neither the Security Trustee nor any other Finance Party has or will have any
obligation to collect upon or enforce any contractual obligation or claim that
constitutes part of the Collateral, or to take any other action with respect to
the Collateral, other than any obligation under any contract to which the
Security Trustee or relevant Finance Party may be a party, outside the knowledge
of the Security Provider, if applicable.

 

6.5

Consideration and solvency

 

 

(a)

Terms used in this Subclause have the meanings given to them in, and must be
construed in accordance with, the fraudulent transfer laws.

 

 

(b)

It will receive valuable direct and indirect benefits as a result of the
transactions contemplated by the Finance Documents and these benefits constitute
“reasonably equivalent value” and “fair consideration” as those terms are used
in the fraudulent transfer laws.

 

 

(c)

To the best of its knowledge, the Finance Parties have acted in good faith in
connection with the transactions contemplated by this Agreement.

  

 
12

--------------------------------------------------------------------------------

 

 

 

(d)

It has not made a transfer or incurred an obligation under this Agreement with
the intent to hinder, delay or defraud any of its present or future creditors.

 

6.6

Times for making representations and warranties

 

 

(a)

The representations and warranties set out in this Agreement (including in this
Clause) are made on the date of this Agreement, the Effective Date, the Initial
Funding Date and the Final Funding Date.

 

 

(b)

Unless a representation and warranty is expressed to be given at a specific
date, all representations and warranties under this Agreement are deemed to be
repeated by each Security Provider on the date of each borrowing request and the
first day of each Interest Period during the Security Period with reference to
the facts and circumstances then existing.

 

 

(c)

When representations and warranties are repeated, they are applied to the
circumstances existing at the time of repetition.

 

 

(d)

The representations and warranties of the Security Providers contained in this
Agreement or made by any Security Provider in any certificate, notice or report
delivered under this Agreement will survive each Utilization Date, the making
and repayment of the Loans, and any novation, transfer or assignment of the
Loans.

 

7.

UNDERTAKINGS

 

7.1

Undertakings

 

Each Security Provider agrees to be bound by the covenants set out in this
Clause.

 

7.2

The Security Providers

 

 

(a)

Each Security Provider must preserve its corporate existence and will not, in
one transaction or a series of related transactions, merge into or consolidate
with any other entity, or sell all or substantially all of its assets.

 

 

(b)

No Security Provider may change the jurisdiction of its incorporation or
organization.

 

 

(c)

No Security Provider may change its name without providing the Security Trustee
with 30 days’ prior written notice.

 

 

(d)

Each Security Provider must keep at its address indicated in Clause 18 (Notices)
its corporate records and all records, documents and instruments constituting,
relating to or evidencing Collateral.

 

 

(e)

Each Security Provider permits the Security Trustee and its agents and
representatives, during normal business hours and upon reasonable notice, to
inspect the Collateral, to examine and make copies of and abstracts from the
records referred to in paragraph (d) above, and to discuss matters relating to
the Collateral directly with each Security Provider’s officers and employees.

 

 

(f)

At the Security Trustee’s request, each Security Provider must provide the
Security Trustee with any information concerning the Collateral that the
Security Trustee may reasonably request.

  

 
13

--------------------------------------------------------------------------------

 

 

7.3

The Collateral

 

 

(a)

Except as expressly permitted by the Credit Agreement or this Agreement, each
Security Provider:

 

 

(i)

must maintain sole legal and beneficial ownership of its rights, title and
interest in the Collateral;

 

 

(ii)

must not permit any Collateral to be subject to any Lien other than the Security
Trustee’s security interest and other Permitted Security must at all times
warrant and defend the Security Trustee’s security interest in the Collateral
against all other Liens and claimants;

 

 

(iii)

must not sell, assign, transfer, pledge, license, lease or encumber, or grant
any option, warrant, or right with respect to, any of the Collateral, or agree
or contract to do any of the foregoing;

 

 

(iv)

must not waive, amend or terminate, in whole or in part, any accessory or
ancillary right or other right in respect of any Collateral; and

 

 

(v)

must not take any action which would result in a reduction in the value of any
Collateral.

 

 

(b)

The Collateral must remain personal property at all times. No Security Provider
may affix any of the Collateral to any real property in any manner which would
change its nature from that of personal property to real property or to a
fixture.

 

 

(c)

Each Security Provider must pay when due (and in any case before any penalties
are assessed or any Lien is imposed on any Collateral) all taxes, assessments
and charges imposed on or in respect of Collateral and all claims against the
Collateral, including claims for labor, materials and supplies, provided that no
Security Provider shall be required to pay any such tax, assessment, charge or
claim which is being contested in good faith and by appropriate proceedings if
it has maintained adequate reserves with respect thereto in accordance with
generally accepted accounting principles.

 

 

(d)

In any suit, legal action, arbitration or other proceeding involving the
Collateral or the Security Trustee’s security interest, each Security Provider
must take all lawful action to avoid impairment of the Security Trustee’s
security interest or the Security Trustee’s rights under this Agreement or the
imposition of a Lien on any Collateral.

 

7.4

Notices

 

 

(a)

Each Security Provider must give the Security Trustee prompt notice of the
occurrence of any of the following events:

 

 

(i)

any pending or threatened claim, suit, legal action, arbitration or other
proceeding involving or affecting any Security Provider or any Collateral which
could reasonably be expected to have a Material Adverse Effect, if adversely
determined;

 

 

(ii)

any loss or damage to any portion of the Collateral that could have a Material
Adverse Effect; or

  

 
14

--------------------------------------------------------------------------------

 

 

 

(iii)

any representation or warranty contained in this Agreement is or becomes untrue,
incorrect or incomplete in any material respect.

 

 

(b)

Each notice delivered under this Clause, must include:

 

 

(i)

reasonable details about the event; and

 

 

(ii)

such Security Provider’s proposed course of action.

 

Delivery of a notice under this Clause does not affect such Security Provider’s
obligations to comply with any other term of this Agreement.

 

8.

WHEN SECURITY BECOMES ENFORCEABLE

 

Subject to the DIP Order, this Security may be enforced by the Security Trustee
at any time after an Event of Default has occurred and is continuing.

 

9.

ENFORCEMENT OF SECURITY

 

9.1

Events of Default

 

Each of the events set out in this Subclause is an Event of Default.

 

 

(a)

a Security Provider does not comply with Clause 7.3(a) (The Collateral)

 

 

(b)

a Security Provider does not comply with any other term of this Agreement or any
Control Agreement to which it is a party unless the non-compliance:

 

 

(i)

is capable of remedy; and

 

 

(ii)

is remedied within 10 days of receipt of written notice from the Security
Trustee to such Security Provider or the Security Provider’s becoming aware of
such breach;

 

 

(c)

a representation or warranty made or repeated in this Agreement or any Control
Agreement, is untrue or incorrect in any material aspect when made or deemed to
be repeated;

 

 

(d)

any attachment, execution or levy is made in respect of any part of the
Collateral; or

 

 

(e)

an “Event of Default” (as that term is defined in the Credit Agreement) occurs.

 

9.2

General

 

 

(a)

In accordance with the DIP Order, after an Event of Default has occurred and is
continuing, the Security Trustee may immediately, in its absolute discretion,
exercise any right under:

 

 

(i)

applicable law; or

 

 

(ii)

this Agreement,

 

to enforce all or any part of the Security in respect of any Collateral in any
manner or order it sees fit.

 

 
15

--------------------------------------------------------------------------------

 

  

 

(b)

This includes:

 

 

(i)

any rights and remedies available to the Security Trustee under applicable law
and under the UCC (whether or not the UCC applies to the affected Collateral and
regardless of whether or not the UCC is the law of the jurisdiction where the
rights or remedies are asserted) as if those rights and remedies were set forth
in this Agreement in full;

 

 

(ii)

transferring or assigning to, or registering in the name of, the Security
Trustee or its nominees any of the Collateral;

 

 

(iii)

exercising any consent and other rights relating to any Collateral;

 

 

(iv)

performing or complying with any contractual obligation that constitutes part of
the Collateral;

 

 

(v)

receiving, endorsing, negotiating, executing and delivering or collecting upon
any check, draft, note, acceptance, chattel paper, account, instrument,
document, letter of credit, contract, agreement, receipt, release, bill of
lading, invoice, endorsement, assignment, bill of sale, deed, security, share
certificate, stock power, proxy, or instrument of conveyance or transfer
constituting or relating to any Collateral;

 

 

(vi)

asserting, instituting, filing, defending, settling, compromising, adjusting,
discounting or releasing any suit, action, claim, counterclaim, right of set-off
or other right or interest relating to any Collateral;

 

 

(vii)

executing and delivering acquittances, receipts and releases in respect of
Collateral; and

 

 

(viii)

exercising any other right or remedy available to the Security Trustee under the
other Finance Documents or any other agreement between the parties.

 

9.3

Collections after an Event of Default

 

 

(a)

If an Event of Default occurs and is continuing, each Security Provider must
hold all funds and other property received or collected in respect of the
Collateral in trust for the Security Trustee, and must keep these funds and this
other property segregated from all other funds and property so as to be capable
of identification.

 

 

(b)

Each Security Provider must deliver those funds and that other property to the
Security Trustee in the identical form received, properly endorsed or assigned
when required to enable the Security Trustee to complete collection.

 

 

(c)

After the occurrence and during the continuation of an Event of Default, no
Security Provider may settle, compromise, adjust, discount or release any claim
in respect of Collateral or accept any returns of merchandise other than in the
ordinary course of business.

 

9.4

Security Trustee’s rights upon default

 

 

(a)

Each Security Provider irrevocably constitutes and appoints the Security
Trustee, with full power of substitution, as such Security Provider’s true and
lawful attorney-in-fact, in such Security Provider’s name or in the Security
Trustee’s name or otherwise, and at the Security Providers’ expense, to take any
of the actions authorized by this Agreement or permitted under applicable law
upon the occurrence and during the continuation of an Event of Default, without
notice to or the consent of any Security Provider. This power of attorney is a
power coupled with an interest and cannot be revoked. Each Security Provider
ratifies and confirms all actions taken by the Security Trustee or its agents
under this power of attorney.

  

 
16

--------------------------------------------------------------------------------

 

 

 

(b)

Each Security Provider agrees that 10 days’ notice shall constitute reasonable
notice m connection with any sale, transfer or other disposition of Collateral.

 

 

(c)

The Security Trustee may comply with any applicable state or federal law
requirements in connection with a disposition of Collateral and compliance will
not be considered adversely to affect the commercial reasonableness of any sale
of Collateral.

 

 

(d)

The grant to the Security Trustee under this Agreement of any right, power or
remedy does not impose upon the Security Trustee any duty to exercise that
right, power or remedy. The Security Trustee will have no obligation to take any
steps to preserve any claim or other right against any person or with respect to
any Collateral.

 

 

(e)

The Security Providers bear the risk of loss, damage, diminution in value, or
destruction of the Collateral provided that, the Security Trustee shall use
reasonable care in the custody and preservation of all Collateral in the
Security Trustee’s possession in accordance with Section 9-207(a) of the UCC.

 

 

(f)

The Security Trustee will have no responsibility for any act or omission of any
courier, bailee, broker, bank, investment bank or any other person chosen by it
with reasonable care.

 

 

(g)

The Security Trustee makes no express or implied representations or warranties
with respect to any Collateral or other property released to any Security
Provider or its successors and assigns.

 

 

(h)

Each Security Provider agrees that the Security Trustee will have met its duty
of care under applicable law if it holds, maintains and disposes of Collateral
in the same manner that it holds, maintains and disposes of property for its own
account.

 

 

(i)

Except as set forth in this Clause or as required under applicable law, the
Security Trustee will have no duties or obligations under this Agreement or
otherwise with respect to the Collateral.

 

 

(j)

The sale, transfer or other disposition under this Agreement of any right,
title, or interest of a Security Provider in any item of Collateral will:

 

 

(i)

operate to divest such Security Provider permanently and all persons claiming
under or through such Security Provider of that right, title, or interest, and

 

 

(ii)

be a perpetual bar, both at law and in equity, to any claims by such Security
Provider or any person claiming under or through such Security Provider,

 

with respect to that item of Collateral.

 

 
17

--------------------------------------------------------------------------------

 

  

9.5

No marshaling

 

 

(a)

The Security Trustee need not, and each Security Provider irrevocably waives and
agrees that it will not invoke or assert any law requiring the Security Trustee
to:

 

 

(i)

attempt to satisfy the Secured Liabilities by collecting them from any other
person liable for them; or

 

 

(ii)

marshal any security or guarantee securing payment or performance of the Secured
Liabilities or any particular asset of such Security Provider.

 

 

(b)

The Security Trustee may release, modify or waive any collateral or guarantee
provided by any other person to secure any of the Secured Liabilities, without
affecting the Security Trustee’s rights against any Security Provider.

 

10.

APPLICATION OF PROCEEDS

 

Any moneys received in connection with the Collateral by the Security Trustee
after this Security has become enforceable must be applied in the following
order of priority:

 

 

(a)

first, in or towards payment of or provision for all costs and expenses incurred
by the Security Trustee or any other Finance Party in connection with the
enforcement of this Security;

 

 

(b)

second, in or towards payment of, or provision for, the Secured Liabilities in
accordance with the Credit Agreement; and

 

 

(c)

third, in payment of the surplus (if any) to the Security Providers or any other
person entitled to it under applicable law.

 

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from any Security Provider.

 

11.

EXPENSES AND INDEMNITY

 

 

(a)

Each Security Provider must pay immediately on demand to the Security Trustee
all costs and expenses incurred by the Security Trustee any other Finance Party,
attorney, manager, delegate, sub-delegate, agent or other person appointed by
the Security Trustee under this Agreement for the purpose of enforcing its
rights under this Agreement. This includes:

 

 

(i)

costs of foreclosure and of any transfer, disposition or sale of Collateral;

 

 

(ii)

costs of maintaining or preserving the Collateral or assembling it or preparing
it for transfer, disposition or sale;

 

 

(iii)

costs of obtaining money damages; and

 

 

(iv)

fees and expenses of attorneys employed by the Security Trustee for any purpose
related to this Agreement or the Secured Liabilities, including consultation,
preparation and negotiation of any amendment or restructuring, drafting
documents, sending notices or instituting, prosecuting or defending litigation
or arbitration.

  

 
18

--------------------------------------------------------------------------------

 

 

 

(b)

Each Security Provider must indemnify and keep indemnified the Security Trustee,
the other Finance Parties and their respective affiliates, directors, officers,
representatives and agents from and against all claims, liabilities,
obligations, losses, damages, penalties, judgments, costs and expenses of any
kind (including attorney’s fees and expenses) which may be imposed on, incurred
by or asserted against any of them by any person (including any Finance Party)
in any way relating to or arising out of:

 

 

(i)

this Agreement;

 

 

(ii)

the Collateral;

 

 

(iii)

the Security Trustee’s security interest in the Collateral;

 

 

(iv)

any Event of Default;

 

 

(v)

any action taken or omitted by the Security Trustee under this Agreement or any
exercise or enforcement of rights or remedies under this Agreement; or

 

 

(vi)

any transfer sale or other disposition of or any realization on Collateral.

 

 

(c)

No Security Provider will be liable to an indemnified party to the extent any
liability results from that indemnified party’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). Payment
by an indemnified party will not be a condition precedent to the obligations of
each Security Provider under this indemnity.

 

 

(d)

This Clause survives the Effective Date, the making and repayment of the Loans,
any novation, transfer or assignment of the Loans and the termination of this
Agreement.

 

12.

DELEGATION

 

12.1

Power of attorney

 

The Security Trustee may delegate by power of attorney or in any other manner to
any person any right, power or discretion exercisable by it under or in
connection with this Agreement.

 

12.2

Terms

 

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Security Trustee may think fit.

 

12.3

Liability

 

The Security Trustee will not be in any way liable or responsible to any
Security Provider for any loss or liability arising from any act, default,
omission or misconduct on the part of any delegate or sub­delegate.

 

13.

EVIDENCE AND CALCULATIONS

 

In the absence of manifest error, the records of the Security Trustee are
conclusive evidence of the existence and the amount of the Secured Liabilities.

 

 
19

--------------------------------------------------------------------------------

 

  

14.

CHANGES TO THE PARTIES

 

14.1

Security Providers

 

No Security Provider may assign, delegate or transfer any of its rights or
obligations under this Agreement without the consent of the Lenders, and any
purported assignment, delegation or transfer in violation of this provision
shall be void and of no effect.

 

14.2

Security Trustee

 

 

(a)

The Security Trustee may assign or transfer its rights and obligations under
this Agreement in the manner permitted under the Credit Agreement.

 

 

(b)

Each Security Provider waives and will not assert against any assignee of the
Security Trustee any claims, defenses or set-offs which such Security Provider
could assert against the Security Trustee except for defenses which cannot be
waived under applicable law.

 

14.3

Successors and assigns

 

This Agreement shall be binding on and inure to the benefit of the respective
successors and permitted assigns of each Security Provider and the Security
Trustee.

 

15.

MISCELLANEOUS

 

15.1

Amendments and waivers

 

Any term of this Agreement may be amended or waived only by the written
agreement of each Security Provider and the Security Trustee.

 

15.2

Waivers and remedies cumulative

 

 

(a)

The rights and remedies of the Security Trustee under this Agreement:

 

 

(i)

may be exercised as often as necessary;

 

 

(ii)

are cumulative and not exclusive of its rights under applicable law; and

 

 

(iii)

may be waived only in writing and specifically.

 

 

(b)

Delay in exercising, or non-exercise, of any right or remedy under this
Agreement is not a waiver of that right or remedy.

 

15.3

Counterparts

 

This Agreement may be executed in counterparts, and this has the same effect as
if the signatures on the counterparts were on a single copy of this Agreement.

 

 
20

--------------------------------------------------------------------------------

 

  

16.

SEVERABILITY

 

If any term of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, that will not affect:

 

 

(a)

the legality, validity or enforceability in that jurisdiction of any other term
of this Agreement; or

 

 

(b)

the legality, validity or enforceability in any other jurisdiction of that or
any other term of this Agreement.

 

17.

RELEASE

 

At the end of the Security Period, the Security Trustee must, at the request and
cost of each Security Provider, take whatever action such Security Provider may
reasonably require to release the Collateral from this Security.

 

18.

NOTICES

 

18.1

Notices

 

Any communication in connection with this Agreement must be in writing and,
unless otherwise stated, must be given in person or by fax.

 

18.2

Contact details

 

 

(a)

The contact details of each Security Provider for this purpose are:

    Address: c/o Eagle Shipping International (USA) LLC       477 Madison
Avenue, Suite 1405       New York, New York 10022     Fax: +1 212 785 3311    
Attention: Sophocles Zoullas

 



 

(b)

The contact details of the Security Trustee for this purpose are:

    Address: Wilmington Trust (London) Limited       Third Floor, 1 King’s Arms
Yard       London EC2R 7AF        United Kingdom     Fax: +44 207 391 3601    
Attention: Paul Barton     Email:  pbarton@wilmingtontrust.com



 

 

(c) 

Either party may change its contact details by giving five Business Days' notice
to the other party. 

 

 

(d)

Where a party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

  

 
21

--------------------------------------------------------------------------------

 

 

18.3

Effectiveness

 

 

(a)

Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective:

 

 

(i)

if by way of fax, when received in legible form; or

 

 

(ii)

if by way of letter, when it has been left at the relevant address or 5 Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 18.2, if addressed to that department or officer.

 

 

(b)

Any communication or document which becomes effective, in accordance with
paragraph (a) above, after 5:00p.m. in the place of receipt shall be deemed only
to become effective on the following day.

 

19.

GOVERNING LAW

 

This Agreement, the relationship between the Security Providers and the Finance
Parties and any claim or dispute (whether sounding in contract, tort, statute or
otherwise) relating to this Agreement or that relationship shall be governed by
and construed in accordance with law of the State of New York and (to the extent
applicable) the Bankruptcy Code, including section 5-1401 of the New York
General Obligations Law but excluding any other conflict of law rules that would
lead to the application of the law of another jurisdiction. If the law of a
jurisdiction other than New York is, under section 1-105(2) of the UCC,
mandatorily applicable to the perfection, priority or enforcement of any
security interest granted under this Agreement in respect of any particular
Collateral, that other law shall apply solely to the matters of perfection,
priority or enforcement to which it is mandatorily applicable.

 

20.

ENFORCEMENT

 

20.1

Jurisdiction

 

 

(a)

For the benefit of the Security Trustee, each Security Provider agrees that the
Bankruptcy Court (and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, any New York State court or Federal court sitting in the City and
County of New York) has jurisdiction to settle any disputes in connection with
this Agreement and accordingly submits to the jurisdiction of those courts.

 

 

(b)

Each Security Provider:

 

 

(i)

waives objection to the Bankruptcy Court, New York State and Federal courts on
grounds of personal jurisdiction, inconvenient forum or otherwise as regards
proceedings in connection with this Agreement; and

 

 

(ii)

agrees that a judgment or order of the Bankruptcy Court, a New York State or
Federal court in connection with this Agreement is conclusive and binding on it
and may be enforced against it in the courts of any other jurisdiction.

  

 
22

--------------------------------------------------------------------------------

 

 

 

(c)

Nothing in this Clause limits the right of the Security Trustee or any other
Finance Party to bring proceedings against any Security Provider in connection
with this Agreement:

 

 

(i)

in any other court of competent jurisdiction; or

 

 

(ii)

concurrently in more than one jurisdiction.

 

20.2

Service of Process

 

 

(a)

Each Security Provider agrees that service of process may be made on it by
personal service of a copy of the summons and complaint or other legal process
in any such suit, action or proceeding or by registered or certified mail
(postage prepaid) to its address specified in Clause 18.2 (Contact Details), or
by any other method of service provided for under the applicable laws in effect
in the State of New York.

 

20.3

Waiver of immunity

 

To the extent that any Security Provider has or hereafter may acquire any
immunity from jurisdiction of any court or from legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its properties, such Security
Provider irrevocably waives that immunity in respect of its obligations under
this Agreement.

 

20.4

Complete Agreement

 

This Agreement and the other Finance Documents contain the complete agreement
between the parties on the matters to which they relate and supersede all prior
commitments, agreements and understandings, whether written or oral, on those
matters.

 

20.5

Waiver of Jury Trial

 

EACH SECURITY PROVIDER AND THE SECURITY TRUSTEE (FOR ITSELF AND ON BEHALF OF THE
OTHER FINANCE PARTIES) WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED ON OR ARISING FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

20.6

Control by or Delivery to Prepetition Agent

 

Any provision of this Agreement requiring delivery of Collateral to or control
of Collateral by the Collateral Agent shall be deemed satisfied to the extent
that such Collateral is delivered to or controlled by the Prepetition Agent so
long as pursuant to the DIP Order, the Security Trustee shall have and shall be
entitled to exercise the rights of the Prepetition Agent with respect thereto.

 

 

 

The undersigned, intending to be legally bound, have executed and delivered this
Agreement on the date stated at the beginning of this Agreement.

 

 
23

--------------------------------------------------------------------------------

 

 

 

SIGNATORIES

Security Providers

 


EAGLE BULK SHIPPING INC.

 

 

 

By:     /s/ Adir Katzav     
Name: Adir Katzav
Title:   Chief Financial Officer

 

 

AVOCET SHIPPING LLC

BITTERN SHIPPING LLC

CANARY SHIPPING LLC

CARDINAL SHIPPING LLC

CONDOR SHIPPING LLC

CRANE SHIPPING LLC

CRESTED EAGLE SHIPPING LLC

CROWNED EAGLE SHIPPING LLC

EGRET SHIPPING LLC

FALCON SHIPPING LLC

GANNET SHIPPING LLC

GOLDEN EAGLE SHIPPING LLC

GOLDENEYE SHIPPING LLC

GREBE SHIPPING LLC

HARRIER SHIPPING LLC

HAWK SHIPPING LLC

IBIS SHIPPING LLC

IMPERIAL EAGLE SHIPPING LLC

JAEGER SHIPPING LLC

JAY SHIPPING LLC

KESTREL SHIPPING LLC

KINGFISHER SHIPPING LLC

KITE SHIPPING LLC

KITTIWAKE SHIPPING LLC

MARTIN SHIPPING LLC

MERLIN SHIPPING LLC

NIGHTHAWK SHIPPING LLC

ORIOLE SHIPPING LLC

OSPREY SHIPPING LLC

OWL SHIPPING LLC

PEREGRINE SHIPPING LLC

PETREL SHIPPING LLC

PUFFIN SHIPPING LLC

REDWING SHIPPING LLC

ROADRUNNER SHIPPING LLC

SANDPIPER SHIPPING LLC

SHRIKE SHIPPING LLC

 

 


--------------------------------------------------------------------------------

 

 

SKUA SHIPPING LLC

SPARROW SHIPPING LLC

STELLAR EAGLE SHIPPING LLC

TERN SHIPPING LLC

THRASHER SHIPPING LLC

THRUSH SHIPPING LLC

WOODSTAR SHIPPING LLC

WREN SHIPPING LLC

 

By: Eagle Bulk Shipping Inc.,

its sole member

 

 

By:     /s/ Adir Katzav                          
Name: Adir Katzav
Title:   Chief Financial Officer

 

 

GRIFFON SHIPPING LLC

HERON SHIPPING LLC

EAGLE BULK (DELAWARE) LLC

EAGLE SHIPPING INTERNATIONAL (USA) LLC

 

By: Eagle Bulk Shipping Inc.,

its sole member

 

 

By:     /s/ Adir Katzav                            
Name: Adir Katzav
Title:   Chief Financial Officer



EAGLE MANAGEMENT CONSULTANTS LLC

EAGLE SHIP MANAGEMENT LLC

 

By: Eagle Shipping International (USA) LLC, its sole member

By: Eagle Bulk Shipping Inc., its sole member

 

 

By:     /s/ Adir Katzav                        
Name: Adir Katzav
Title:   Chief Financial Officer

 

AGALI SHIPPING S.A.

KAMPIA SHIPPING S.A.

MARMARO SHIPPING S.A.

MESTA SHIPPING S.A.

MYLOS SHIPPING S.A.

NAGOS SHIPPING S.A.

RAHI SHIPPING S.A.

SIRIKARI SHIPPING S.A.

 

 


--------------------------------------------------------------------------------

 

 

SPILIA SHIPPING S.A.

ANEMI MARITIME SERVICES S.A.

 

 

By:     /s/ Adir Katzav                      
Name: Adir Katzav
Title:   Chief Financial Officer




EAGLE BULK PTE. LTD.

EAGLE MANAGEMENT CONSULTANCY PTE. LTD.

 

 

By:     /s/ Adir Katzav                      
Name: Adir Katzav
Title:   Chief Financial Officer

 

 


--------------------------------------------------------------------------------

 

 

SECURITY TRUSTEE

 

WILMINGTON TRUST (LONDON) LIMITED



By:     /s/ Paul Barton                         
Name: Paul Barton
Title: Director

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 1

 

DETAILS OF SECURITY PROVIDERS

 

Name of Guarantor

Jurisdiction of formation

Organizational identification number Chief executive office

Eagle Bulk Shipping Inc.

Marshall Islands

14155

477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Avocet Shipping LLC

Marshall Islands

961535

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Bittern Shipping LLC

Marshall Islands

961510

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Canary Shipping LLC

Marshall Islands

961511

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Cardinal Shipping LLC

Marshall Islands

960647

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Condor Shipping LLC

Marshall Islands

960610

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Crane Shipping LLC

Marshall Islands

961536

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Crested Eagle Shipping LLC

Marshall Islands

961008

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Crowned Eagle Shipping LLC

Marshall Islands

961009

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Egret Shipping LLC

Marshall Islands

961537

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

 

 

 


--------------------------------------------------------------------------------

 

 

Name of Guarantor Jurisdiction of formation Organizational identification number
Chief executive office Falcon Shipping LLC Marshall Islands 960609 c/o Eagle
Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022        

Gannet Shipping LLC

Marshall Islands

961584

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Golden Eagle Shipping LLC

Marshall Islands

960908

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Goldeneye Shipping LLC

Marshall Islands

961351

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Grebe Shipping LLC

Marshall Islands

961585

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Harrier Shipping LLC

Marshall Islands

960611

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Hawk Shipping LLC

Marshall Islands

960608

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Ibis Shipping LLC

Marshall Islands

961586

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Imperial Eagle Shipping LLC

Marshall Islands

960909

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Jaeger Shipping LLC

Marshall Islands

960845

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Jay Shipping LLC

Marshall Islands

961654

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

 

 

 


--------------------------------------------------------------------------------

 

 

Name of Guarantor Jurisdiction of formation Organizational identification number
Chief executive office Kestrel Shipping LLC Marshall Islands 860846 c/o Eagle
Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022        

Kingfisher Shipping LLC

Marshall Islands

961655

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Kite Shipping LLC

Marshall Islands

960635

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Kittiwake Shipping LLC

Marshall Islands

960847

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Martin Shipping LLC

Marshall Islands

961656

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Merlin Shipping LLC

Marshall Islands

960723

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Nighthawk Shipping LLC

Marshall Islands

961842

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Oriole Shipping LLC

Marshall Islands

960848

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Osprey Shipping LLC

Marshall Islands

960634

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Owl Shipping LLC

Marshall Islands

961886

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Peregrine Shipping LLC

Marshall Islands

960646

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

 

 


--------------------------------------------------------------------------------

 

 

 

Name of Guarantor Jurisdiction of formation Organizational identification number
Chief executive office Petrel Shipping LLC Marshall Islands 961146 c/o Eagle
Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022        

Puffin Shipping LLC

Marshall Islands

961147

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Redwing Shipping LLC

Marshall Islands

961354

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Roadrunner Shipping LLC

Marshall Islands

961148

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Sandpiper Shipping LLC

Marshall Islands

961149

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Shrike Shipping LLC

Marshall Islands

961010

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Skua Shipping LLC

Marshall Islands

961011

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Sparrow Shipping LLC

Marshall Islands

960636

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Stellar Eagle Shipping LLC

Marshall Islands

961061

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Tern Shipping LLC

Marshall Islands

960850

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Thrasher Shipping LLC

Marshall Islands

961512

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

 

 

 


--------------------------------------------------------------------------------

 

 

Name of Guarantor Jurisdiction of formation Organizational identification number
Chief executive office

Thrush Shipping LLC

Marshall Islands

961781

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Woodstar Shipping LLC

Marshall Islands

961391

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Wren Shipping LLC

Marshall Islands

961353

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Agali Shipping S.A.

Marshall Islands

22708

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Eagle Bulk Pte. Ltd

Singapore

201014311N

c/o Eagle Bulk Pte. Ltd., 41 Cuppase Road, # 07-02/03
Singapore, 229469

       

Griffon Shipping LLC

Marshall Islands

960644

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Heron Shipping LLC

Marshall Islands

960722

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Kampia Shipping S.A.

Marshall Islands

22441

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Marmaro Shipping S.A.

Marshall Islands

22711

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Mesta Shipping S.A.

Marshall Islands

22440

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Mylos Shipping S.A.

Marshall Islands

22709

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Nagos Shipping S.A.

Marshall Islands

22799

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

  

 


--------------------------------------------------------------------------------

 

 

Name of Guarantor Jurisdiction of formation Organizational identification number
Chief executive office

Rahi Shipping S.A,

Marshall Islands

22710

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Sirikari Shipping S.A.

Marshall Islands

22707

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Spilia Shipping S.A.

Marshall Islands

23053

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Anemi Maritime Services S.A.

Liberia

C-107667

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Eagle Bulk (Delaware) LLC

Delaware

4205214

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Eagle Management Consultancy Pte. Ltd.

Singapore

201014812W

c/o Eagle Management Consultancy

Pte. Ltd.

51 Cuppage Road, #07-02/03

Singapore, 229469

       

Eagle Management Consultants LLC

Delaware

4697620

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Eagle Ship Management LLC

Delaware

4697618

c/o Eagle Shipping International (USA) LLC, 477 Madison Avenue, Suite 1405 
New York, NY 10022

       

Eagle Shipping International (USA) LLC

Marshall Islands

960607

477 Madison Avenue, Suite 1405 
New York, NY 10022

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3

 

CONTRACTUAL RESTRICTIONS

 

None.

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4

 

DEPOSIT ACCOUNTS

 

 

Security Provider

Account no.

Currency

Name and location of bank or financial institution

Eagle Bulk Shipping Inc.

EAGBUSH-USD1

USD

RBS, London

Eagle Bulk Shipping Inc.

705798267

USD

HSBC Bank USA N.A., New York

Eagle Bulk Shipping Inc.

TBD1

USD

HSBC Bank USA N.A., New York

Avocet Shipping LLC

AVOCSHIP-USDA

USD

RBS, London

Bittern Shipping LLC

BITTSHIP-USDA

USD

RBS, London

Canary Shipping LLC

CANASHIP-USDA

USD

RBS, London

Cardinal Shipping LLC

CARDISHI-USD1

USD

RBS, London

Condor Shipping LLC

CONDSHI-USD1

USD

RBS, London

Crane Shipping LLC

CRANSHIP-USDA

USD

RBS, London

Crested Eagle Shipping LLC

CREEAGSH-USDA

USD

RBS, London

Crowned Eagle Shipping LLC

CROEAGSH-USDA

USD

RBS, London

Egret Shipping LLC

EGRESHIP-USDA

USD

RBS, London

Falcon Shipping LLC

FALCSHI-USD1

USD

RBS, London

Gannet Shipping LLC

GANNSHIP-USDA

USD

RBS, London

Golden Eagle Shipping LLC

GOEASH-USD1

USD

RBS, London

Goldeneye Shipping LLC

GOEYSHIP-USD1

USD

RBS, London

Grebe Shipping LLC

GREBSHIP-USDA

USD

RBS, London

Harrier Shipping LLC

HARSHI-USD1

USD

RBS, London

Hawk Shipping LLC

HAWKSHI-USD1

USD

RBS, London

Ibis Shipping LLC

IBISSHIP-USDA

USD

RBS, London

Imperial Eagle Shipping LLC

IMEASH-USD1

USD

RBS, London

Jaeger Shipping LLC

JAESHI-USD1

USD

RBS, London

Jay Shipping LLC

JAYSHI-USDA

USD

RBS, London

  

--------------------------------------------------------------------------------

1 Account to be opened to hold any Adequate Assurance Deposit Required under a
first day order.

 

 


--------------------------------------------------------------------------------

 

 

Kestrel Shipping LLC

KESSHI-USD1

USD

RBS, London

Kingfisher Shipping LLC

KINSHI-USDA

USD

RBS, London

Kite Shipping LLC

KITESHI-USD1

USD

RBS, London

Kittiwake Shipping LLC

KITTSHI-USDA

USD

RBS, London

Martin Shipping LLC

MARTSHIP-USDA

USD

RBS, London

Merlin Shipping LLC

MERLSHIP-USD1

USD

RBS, London

Nighthawk Shipping LLC

NIGSHI-USDA

USD

RBS, London

Oriole Shipping LLC

ORIOSHIP-USD1

USD

RBS, London

Osprey Shipping LLC

OSPRSHI-USD1

USD

RBS, London

Owl Shipping LLC

OWLSHI-USD1

USD

RBS, London

Peregrine Shipping LLC

PERESHI-USD1

USD

RBS, London

Petrel Shipping LLC

PETSHIPL-USD1

USD

RBS, London

Puffin Shipping LLC

PUFSHI-USD1

USD

RBS, London

Redwing Shipping LLC

REDWSHIP-USD1

USD

RBS, London

Roadrunner Shipping LLC

ROASHI-USD1

USD

RBS, London

Sandpiper Shipping LLC

SANDSHIP-USD1

USD

RBS, London

Shrike Shipping LLC

SHRSHI-USDA

USD

RBS, London

Skua Shipping LLC

SKUASH-USDA

USD

RBS, London

Sparrow Shipping LLC

SPARSHI-USD1

USD

RBS, London

Stellar Eagle Shipping LLC

STEEAGSH-USDA

USD

RBS, London

Tern Shipping LLC

TERNSHI-USD1

USD

RBS, London

Thrasher Shipping LLC

THRASHIP-USDA

USD

RBS, London

Thrush Shipping LLC

THRSHIP-USDA

USD

RBS, London

Woodstar Shipping LLC

WOODSHIP-USD1

USD

RBS, London

Wren Shipping LLC

WRENSHIP-USD1

USD

RBS, London

Agali Shipping S.A.

None.

N/A

N/A

Eagle Bulk Pte. Ltd.

05.03.22.672

USD

The Royal Bank

of Scotland N.V.,

Singapore

Eagle Bulk Pte. Ltd.

62-9319237-001

SGD

Oversea-Chinese

Banking

Corporation

Limited, Singapore

  

 


--------------------------------------------------------------------------------

 

 

Eagle Bulk Pte. Ltd.

EBPLG

USD

DBS Bank Ltd., Singapore

Griffon Shipping LLC

GRIFSHI-USD1

USD

RBS, London

Heron Shipping LLC

HEROSHIP-USD1

USD

RBS, London

Kampia Shipping S.A.

None.

N/A

N/A

Marmaro Shipping S.A.

None.

N/A

N/A

Mesta Shipping S.A.

None.

N/A

N/A

Mylos Shipping S.A.

None.

N/A

N/A

Nagos Shipping S.A.

None.

N/A

N/A

Rahi Shipping S.A,

None.

N/A

N/A

Sirikari Shipping S.A.

None.

N/A

N/A

Spilia Shipping S.A.

None.

N/A

N/A

Anemi Maritime Services S.A.

None.

N/A

N/A

Eagle Bulk (Delaware) LLC

None.

N/A

N/A

Eagle Management Consultancy Pte. Ltd.

05.03.22.702

USD

The Royal Bank of

Scotland N.V.,

Singapore

Eagle Management Consultancy Pte. Ltd.

003-926528-0

SGD

DBS Bank Ltd., Singapore

Eagle Management Consultancy Pte. Ltd.

003-392261-02

SGD

DBS Bank Ltd., Singapore

Eagle Management Consultants LLC

EAMACO-USDA

USD

RBS, London

Eagle Ship Management LLC

EASHMA-USDA

USD

RBS, London

Eagle Shipping International (USA) LLC

EASHINUS-USD1

USD

RBS, London

 

Eagle Shipping International (USA) LLC

50028634

GBP

RBS, London

Eagle Shipping International (USA) LLC

705741605

USD

HSBC Bank USA, N.A., New York

Eagle Shipping International (USA) LLC

705471934

USD

HSBC Bank USA, N.A., New York

  

 


--------------------------------------------------------------------------------

 

  

SCHEDULE 5

 

STATES IN WHICH COLLATERAL CONSISTING OF GOODS IS LOCATED

 

New York State and Republic of Singapore

 

 


--------------------------------------------------------------------------------

 

  

EXHIBIT 1

FORM OF ASSIGNMENT NOTICE

 

[on the letterhead of the relevant Security Provider]

 

From:     [SECURITY PROVIDER]

 

To:         [COUNTERPARTY]

 

Copy:    WILMINGTON TRUST (LONDON) LIMITED

 

[DATE]

 

Ladies and Gentlemen,

 

Re: [describe Contract] (the Contract)

 

1.     Notice

 

We give you notice that we have granted Wilmington Trust (London) Limited, as
security trustee, (the Security Trustee) a first-priority security interest in
all of our rights and interests under the Contract.

 

2.     Rights under the Contract

 

Until you receive a notice or instruction from the Security Trustee to the
contrary (an Enforcement Notice), we may exercise all our rights and powers
under the Contract. After the Security Trustee has delivered to you an
Enforcement Notice, the Security Trustee will have the exclusive right to
exercise all of our rights and powers under the Contract. In particular, after
the delivery of an Enforcement Notice, you are to pay all sums due under the
Contract only as directed by the Security Trustee. If there is a conflict
between instructions you receive from us and instructions you receive from the
Security Trustee, you are to follow the Security Trustee’s instructions.

 

3.     Authorization

 

We irrevocably instruct and authorize you, from and after the date of this
letter, to:

 

 

(a)

disclose to the Security Trustee any information relating to the Contract which
the Security Trustee may request;

 

 

(b)

comply with the terms of any notice or instruction you receive from the Security
Trustee relating to the Contract; and

 

 

(c)

send copies of any notices and other information required or permitted to be
sent to us under the Contract to the Security Trustee as follows:

 

[●]

 

Fax:      [●]

 

Attention:      [●]

 

 


--------------------------------------------------------------------------------

 

 

 

4.     Amendments

 

The instructions in this letter may not be revoked or amended without the prior
written consent of the Security Trustee.

 

5.     Acknowledgement

 

We request that you indicate your agreement to the terms of this notice by
signing and returning to the Security Trustee and to us copies of the
acknowledgement that is attached.

 

Yours faithfully,

[SECURITY PROVIDER]

(Authorized signatory)

By:

Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT 2

FORM OF ASSIGNMENT ACKNOWLEDGEMENT

 

[on the letterhead of the Counterparty]

 

 

From: [COUNTERPARTY]    

To:

WILMINGTON TRUST (LONDON) LIMITED

and

[SECURITY PROVIDER]

 

[DATE]

 

Ladies and Gentlemen:

 

Re: [describe the Contract] [the Contract]

 

1.

We confirm that we have received from [SECURITY PROVIDER] (the Security
Provider) a notice dated [      ] (the Notice) informing us that the Security
Provider has granted to Wilmington Trust (London) Limited, as security trustee,
(the Security Trustee) a first-priority security interest in all of its rights
and interests under the Contract.

 

2.

We also confirm that:

 

 

(a)

we accept the instructions and authorizations contained in the Notice and
undertake to comply with the terms of the Notice;

 

 

(b)

we have not received notice of any other assignment of the Contract or of any
interest or claim of any third party in or to the Contract; and

 

 

(c)

we will comply with all notices and instructions we receive from the Security
Trustee, and after our receipt of the Enforcement Notice referred to in the
Notice, we will pay sums due under the Contract only as directed by the Security
Trustee.

 

Yours faithfully,




[COUNTERPARTY]
(Authorized signatory)

By:

Title: